RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4972-15T1
                                                  A-4973-15T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

C.I. and T.K.,

     Defendants-Appellants.
__________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF C.T.K., C.S.K., J.C.K, J.M.K.,
I.J.K. and I.C.K., minors.
__________________________________

              Submitted September 11, 2017 - Decided September 29, 2017

              Before Judges Accurso and O'Connor.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Union
              County, Docket No. FG-20-0007-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant C.I. (Dorian Smith, Designated
              Counsel, on the brief).

              Joseph E. Krakora, Public Defender, attorney
              for appellant T.K. (Steven E. Miklosey,
              Designated Counsel, on the brief).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M.
            Silkowitz, Assistant Attorney General, of
            counsel; Ellen L. Buckwalter, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (Joseph H.
            Ruiz, Designated Counsel, on the brief).

PER CURIAM

     In this consolidated matter, defendants C.I. and T.K.

appeal from a final judgment terminating their parental rights

to their six children, C.T.K., C.S.K., J.C.K., J.M.K., I.J.K.

and I.C.K., now ages fourteen to four.    They contend the

Division of Child Protection and Permanency failed to prove the

four prongs of the best interests standard of N.J.S.A. 30:4C-

15.1a(1)-(4) by clear and convincing evidence.1   The Law Guardian

for the children joins with the Division in urging we affirm the

judgment.    Having considered defendants' arguments in light of

the record and controlling law, we affirm the termination of

their parental rights.




1
  C.I., although claiming the Division failed to prove all four
prongs, has not offered an argument on the first prong.
Accordingly, we deem the issue abandoned. See Telebright Corp.
v. Director, 424 N.J. Super. 384, 393 (App. Div. 2012); see also
Pressler & Verniero, Current N.J. Court Rules, comment 5 on R.
2:6-2 (2017) ("It is, of course, clear that an issue not briefed
is deemed waived.").

                                 2                           A-4972-15T1
    The facts are fully set forth in the trial court's very

detailed 111-page opinion, and we do not repeat them here.      We

need only note the family first came to the Division's attention

in June 2010 when it substantiated C.I. for neglect based on the

older children's failure to regularly attend school.   The

Division substantiated both C.I. and T.K. for inadequate

supervision in April 2011 when it found the children dirty and

not properly clothed.

    A few months later, the five oldest children were removed

from their parents' care after the Division received another

referral that C.I. and T.K.'s home was again in deplorable

condition, and the children had been left overnight with C.I.'s

eighteen-year-old brother, whom C.I. had already conceded was an

inappropriate supervisor.   T.K. reported he and C.I. had

separated, and he was sleeping in his car.    He claimed that upon

returning the children from an outing late in the evening after

he had left home, C.I. was nowhere to be found and C.I.'s

brother and "about 10 guys [were] in the house lying around and

outside on the porch drinking and shit all up and through the

house."   The Division worker found the children unkempt and

dirty and a bag of drugs left on the floor.   Two of the children

were found to have dried feces on their buttocks.   The children

were behind on their immunizations and needed dental care.

                                3                            A-4972-15T1
    For the next two years, the Division attempted to assist

defendants in overcoming the conditions that led it to remove

their children.   The Division referred them to substance abuse

treatment after positive drug screens, and individual and

couples counseling and anger management classes in response to

episodes of domestic violence.   It provided defendants parenting

skills classes, and arranged for therapeutic supervised

visitation, psychological evaluations and therapy.    The Division

worked toward reunification with the couple when they were

together and worked separately with each when they were apart.

It repeatedly attempted to have defendants acknowledge C.I.'s

diagnosed mental health problems and the risks they posed for

the couple's children.

    Some progress was made.   Defendants attended therapy,

reconciled, and completed parenting-skills classes.    There were

several negative random drug screens.   In August 2013, C.I. gave

birth to the couple's sixth child, I.C.K.   Defendants agreed to

comply with all court ordered services, find permanent housing

and accept homemaker services, and the baby was released to

their care.   The Division assisted them with utilities in a new

four-bedroom apartment and provided them furniture.   It referred

defendants to Family Preservation Services for weekly in-home



                                 4                          A-4972-15T1
monitoring in anticipation of their reunification with their

five older children.

    The family was reunited in January 2014 when the Division

returned the five older children to their parents.    T.K. was

employed as a long-haul trucker and was on the road for twelve

of every fourteen days, however, and C.I. quickly became

overwhelmed with caring for the children in his absence.    The

eldest child, C.T.K., refused to go to school and was very

disruptive.    The Division arranged for him to be screened, and a

psychiatrist recommended a day-treatment program where the boy

could receive educational services as well as counseling to aid

him in his adjustment to living with his parents and siblings.

Another child was on the autism spectrum and had special needs.

The Division advocated for the family with the county welfare

department for assistance with housing, medical coverage and

food stamps.

    In late February, barely six weeks after reunification, the

Division learned the family had been evicted from their

apartment, a fact defendants had concealed from their attorneys,

the Division and the court, and that the entire family was

living in C.I.'s mother's one-bedroom apartment.     A mentor for

the second-eldest child, C.S.K., reported to the Division that

the girl claimed not to have eaten since the prior afternoon,

                                 5                          A-4972-15T1
and that she and her older brother, then ten, had been left at

home alone to care for their younger siblings for the past three

nights.   The Division substantiated both parents for neglect due

to inadequate supervision and removed all six children from

their care.

    C.T.K. and J.C.K. returned to the resource home in which

they had lived previously and were joined by their baby brother,

I.C.K.    C.S.K. also returned to her prior resource home and

J.M.K. and I.J.K. were placed together in a new resource home.

The children were residing in those same homes at the time of

trial with resource parents committed to adopting them.    The

Division's expert opined that disrupting the secure attachments

the children had forged with their resource parents would cause

the children enduring harm.

    The Division continued to provide services to defendants

following their failed reunification, but they were largely non-

compliant, refusing to participate in therapy and accept other

services.     Their attendance at visitation was sporadic and the

visits were often chaotic.     Defendants blamed the children for

the chaos and the older children for the reports to the Division

that resulted in the breakup of the family.    In February 2015,

the court ordered that C.I. and T.K. be limited to seeing only

three children at a time in order to prevent defendants from

                                  6                         A-4972-15T1
being overwhelmed by having to interact with all of their

children at one time.

    That same month, C.S.K. reported she had been sexually

abused by C.I.'s brother four years earlier.   C.I. was

uncontrollably angry over the revelation.   Neither defendant

believed her, and the Division could not establish the

allegations.   Nevertheless, the Dorothy B. Hersch Regional Child

Protection Center recommended the child receive counseling by a

professional in the area of child sexual abuse and be screened

for sexually-transmitted diseases.

    Based on his detailed rendition of the facts adduced at

trial and his assessments of the credibility of the witnesses

who testified, the judge found the Division established all four

prongs of the best interests standard by clear and convincing

evidence.   He found defendants harmed their children by failing

to provide them a safe and stable home, failing to address their

identified parenting deficiencies, minimizing their problems and

blaming the children for the removals instead of accepting

responsibility for their continued failure to adequately care

for them.   He found the persistence of defendants' parenting

deficiencies after a failed attempt at reunification, their

unwillingness to reengage in services and their minimization of

their own problems while casting blame on their children and the

                                7                           A-4972-15T1
Division demonstrated their unwillingness to recognize or

eliminate the harm they had inflicted.

    Cataloging the many services the Division provided both

defendants, the judge concluded the Division had easily met its

obligation to provide them the services they needed to correct

the conditions that led to the children's placement.     The judge

also found the Division had explored, without success,

alternatives to termination, assessing, and ruling out, all

friends and relatives put forth by C.I. and T.K.

    Finally, the judge concluded, based on the expert

testimony, that termination of defendants' parental rights would

not do more harm than good.   He relied on the results of the

positive bonding evaluations between the children and their

resource parents and the expert's testimony that the children

were not safe in their parents' care.    The judge concluded the

children deserved the stability and permanency their parents had

been unwilling or unable to provide and that termination of

their rights would further that end.

    Our review of a trial court's decision to terminate

parental rights is limited.   N.J. Div. of Youth & Family Servs.

v. F.M., 211 N.J. 420, 448-49 (2012).    We generally "defer to

the factual findings of the trial court because it has the

opportunity to make first-hand credibility judgments about the

                                8                           A-4972-15T1
witnesses who appear on the stand; it has a 'feel of the case'

that can never be realized by a review of the cold record."

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008) (quoting N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 293 (2007)).

    Our review convinces us the trial judge's findings are

amply supported by the trial testimony.   Defendants never

managed to be able to provide these children with a safe and

stable home at any point after they were removed from their care

in 2011.   As the judge several times noted, the five older

children had spent fifty-seven of the sixty months preceding his

decision in the care of resource families, and I.C.K. had lived

with his resource parents for all but six months of his life.

    Defendants failed to visit consistently while their

children were being cared for by others, and could not even

manage supervised visitation with all of their children at one

time.   "A parent's withdrawal of that solicitude, nurture, and

care for an extended period of time is in itself a harm that

endangers the health and development of the child."    In re

Guardianship of D.M.H., 161 N.J. 365, 379 (1999).     We reject

defendants' assertion that the Division sabotaged reunification

by returning all five older children to them at one time.



                                9                            A-4972-15T1
    We are satisfied the record supports the judge's findings

that defendants harmed the children by their neglect and

inability to properly care for them, that they refused and

failed to complete the services offered, that their plans for

reunification were wholly unrealistic and that termination of

their parental rights will not do more harm than good.

    Affirmed.




                              10                           A-4972-15T1